Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
April 10, 2007







Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed April 10, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00870-CV
____________
 
IN RE DOLE FOOD CO., INC., DOLE FRESH FRUIT CO.,
STANDARD FRUIT CO., AND STANDARD FRUIT AND STEAMSHIP
CO., 
Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On October 6, 2006, relators, Dole
Food Co., Inc., Dole Fresh Fruit Co., Standard Fruit Co., and Standard Fruit
and Steamship Co., filed a petition for writ of mandamus in this court,
requesting we compel the Honorable Susan Criss, presiding judge of the 212th
Judicial District Court, Galveston County, Texas, to (1) vacate her ruling that
depositions and independent medical examinations be conducted in Costa Rica,
and (2) grant relators= request to order plaintiffs= spouses to submit to medical and
psychological examinations.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1.  




On March 28, 2007, relators filed a
motion to dismiss the petition for writ of mandamus as moot because the parties
have reached a settlement in the underlying litigation.  We grant the motion to
dismiss.
Accordingly,
relators= petition for writ of mandamus is
ordered dismissed.      
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed April 10, 2007.
Panel consists of Justices Fowler,
Edelman, and Frost.